Case 1:19-cv-11018-AT Document 37-12 Filed 04/02/20 Page 1 of 30




                    Exhibit L
Case 1:19-cv-11018-AT Document 37-12 Filed 04/02/20 Page 2 of 30




                               1
  Case 1:19-cv-11018-AT Document 37-12 Filed 04/02/20 Page 3 of 30




                                     CEDE&CO.
                           c/o The Depository Trust Company
                                    55 Water Street
                                 New York, NY 10041


               Cede&Co., as nominee ofThe Depository Trust Company ("DTC"), is
the holder ofrecord, as ofNovember 22, 2019, ofthe 13.625% Notes due August 15,
2018 issued by the Bolivarian Republic ofVenezuela, ISIN No. US922646AT10 (the
"Notes").

                DTC is informed by its participant, Wells Fargo Securities (the
"Participant"), that the Notes credited to the Participant's DTC account as ofNovember
22, 2019 include $22,090,000 p/a ISIN US922646ATlO that the Participant holds as
custodian for Polonius Holdings, LLC (the "Beneficial Owner).

                At the request ofParticipant, on behalfofthe Beneficial Owner, Cede &
Co., as the nominee ofDTC, and as holder ofrecord ofthe Notes, hereby authorizes the
Participant, solely with respect to the Notes held by the Beneficial Owner, to take any
and all actions and exercise any and all rights and remedies that Cede&Co. as the holder
ofrecord ofNotes is entitled to take, other than any action or any exercise ofany right or
remedy as against The Depository Trust Company or its affiliates or its nominee Cede&
Co., under the terms ofthe Notes, the related guarantees, the related Pledge and Security
Agreement, the related indenture, and any other controlling or security documents, in
each case, to the full extent permissible under applicable law.

                While Cede&Co. is furnishing this authorization as the holder of record
ofthe Notes, it does so solely at the request ofParticipant and only as a nominal party for
the Beneficial Owner, which DTC is informed by its Participant is the holder ofthe
account in which beneficial ownership ofthe Notes is held. Cede&Co. has no interest
in this matter other than to take those steps which are necessary to ensure that the
Participant and the Beneficial Owner are not denied their rights and remedies as the
holders ofthe accounts in which beneficial ownership ofthe Notes is held. Cede&Co.
assumes no further responsibility in this matter.

                                                     Very truly yours,




                                                            Partner
                                                           ,, '2.1John D Fa,·th P
                                                     Dated:�, 2019      •      ,  a,.. U.IC;



                                             2
Case 1:19-cv-11018-AT Document 37-12 Filed 04/02/20 Page 4 of 30




                               3
Case 1:19-cv-11018-AT Document 37-12 Filed 04/02/20 Page 5 of 30




                               4
Case 1:19-cv-11018-AT Document 37-12 Filed 04/02/20 Page 6 of 30




                               5
Case 1:19-cv-11018-AT Document 37-12 Filed 04/02/20 Page 7 of 30




                               6
Case 1:19-cv-11018-AT Document 37-12 Filed 04/02/20 Page 8 of 30




                               7
Case 1:19-cv-11018-AT Document 37-12 Filed 04/02/20 Page 9 of 30




                               8
Case 1:19-cv-11018-AT Document 37-12 Filed 04/02/20 Page 10 of 30




                                9
Case 1:19-cv-11018-AT Document 37-12 Filed 04/02/20 Page 11 of 30




                               10
Case 1:19-cv-11018-AT Document 37-12 Filed 04/02/20 Page 12 of 30




                               11
Case 1:19-cv-11018-AT Document 37-12 Filed 04/02/20 Page 13 of 30




                               12
Case 1:19-cv-11018-AT Document 37-12 Filed 04/02/20 Page 14 of 30




                               13
Case 1:19-cv-11018-AT Document 37-12 Filed 04/02/20 Page 15 of 30




                               14
Case 1:19-cv-11018-AT Document 37-12 Filed 04/02/20 Page 16 of 30




                               15
Case 1:19-cv-11018-AT Document 37-12 Filed 04/02/20 Page 17 of 30




                               16
Case 1:19-cv-11018-AT Document 37-12 Filed 04/02/20 Page 18 of 30




                               17
Case 1:19-cv-11018-AT Document 37-12 Filed 04/02/20 Page 19 of 30




                               18
Case 1:19-cv-11018-AT Document 37-12 Filed 04/02/20 Page 20 of 30




                               19
Case 1:19-cv-11018-AT Document 37-12 Filed 04/02/20 Page 21 of 30




                               20
Case 1:19-cv-11018-AT Document 37-12 Filed 04/02/20 Page 22 of 30




                               21
Case 1:19-cv-11018-AT Document 37-12 Filed 04/02/20 Page 23 of 30




                               22
Case 1:19-cv-11018-AT Document 37-12 Filed 04/02/20 Page 24 of 30




                               23
Case 1:19-cv-11018-AT Document 37-12 Filed 04/02/20 Page 25 of 30




                               24
Case 1:19-cv-11018-AT Document 37-12 Filed 04/02/20 Page 26 of 30




                               25
Case 1:19-cv-11018-AT Document 37-12 Filed 04/02/20 Page 27 of 30




                               26
Case 1:19-cv-11018-AT Document 37-12 Filed 04/02/20 Page 28 of 30




                               27
Case 1:19-cv-11018-AT Document 37-12 Filed 04/02/20 Page 29 of 30




                               28
Case 1:19-cv-11018-AT Document 37-12 Filed 04/02/20 Page 30 of 30




                               29
